Action to recover damages for personal injuries suffered by plaintiff as a consequence of the claimed existence of snow and ice on a crosswalk at an intersection in Brooklyn. Judgment for the plaintiff reversed on the law, with costs, and the complaint dismissed on the law, with costs. The plaintiff failed to show actionable negligence where it appeared that the snow and ice upon which she fell were the result of a heavy snowstorm occurring six days prior to the accident, followed by rain and freezing weather, except for short intervals, and also followed by a snowfall twenty-four to forty-eight hours before the accident. (,Balzer v. City of New York, 279 N. Y.'742; Beutlinger v. City of New York, *835281 N. Y. 592; Seltzer V. City of New York, 266 App. Div. 880.) Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.